DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites, “the tube bore of the movable sleeve have a constant inner perimeter along its length”. However, the original disclosure is completely silent in regards to the tube bore of the movable sleeve having a constant inner perimeter along its length. Therefore, the Examiner must conclude the claim(s) contains subject matter which was not described 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “the locking member configured to engage the tube bore of the movable sleeve to lock the first pin to the movable sleeve”. Claim 21 recites, “the tube bore of the movable sleeve have a constant inner perimeter along its length”. However, it is not clear to the Examiner how the locking member is simultaneously configured to engage the tube bore of the movable sleeve to lock the first pin to the movable sleeve, and the tube bore of the movable sleeve have a constant inner perimeter along its length. The Examiner is unable to determine the metes and bounds of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 11-14, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4630630, Reynolds et al.
	In regards to claim 1, in Figure 1 and associated paragraphs, Reynolds et al disclose a connection assembly for a tube, comprising: a first pin (4) attached to the tube (1), the first pin having a first sealing member (6); a second pin (5) attached to a jumper tube (2), the second pin having a second sealing member (7); a movable sleeve (3) having a tube bore configured to sealingly engage the first sealing member and the second sealing member and to receive at least a portion of the first pin, the movable sleeve disposed around at least a portion of the second pin and movable relative to the second pin from a first axial position to a second axial position to engage the first pin; and a locking member (9) disposed in a first recess of the first pin, the locking member configured to engage the tube bore of the movable sleeve to lock the first pin to the movable sleeve.
In regards to claim 3, in Figure 1 and associated paragraphs, Reynolds et al disclose the locking member engages a recess formed in the tube bore of the movable sleeve.
In regards to claim 5, in Figure 1 and associated paragraphs, Reynolds et al disclose the first sealing member is disposed in a second recess of the first pin.
	In regards to claim 6, in Figure 1 and associated paragraphs, Reynolds et al disclose the second recess is formed in a smaller outer perimeter portion of the first pin.
	In regards to claim 7, in Figure 1 and associated paragraphs, Reynolds et al disclose the movable sleeve engages the smaller outer perimeter portion of the first pin.
In regards to claim 11, in Figure 1 and associated paragraphs, Reynolds et al disclose a second locking member for locking the second pin to the sleeve.
	In regards to claim 12, in Figure 1 and associated paragraphs, Reynolds et al disclose the tube attaches to an enlarged bore of the first pin.
	In regards to claim 13, in Figure 1 and associated paragraphs, Reynolds et al disclose the jumper tube attaches to an enlarged bore of the second pin.
	In regards to claim 14, in Figure 1 and associated paragraphs, Reynolds et al disclose at least one of the tube and the jumper tube is welded to the corresponding first pin or second pin, respectively.
	In regards to claim 21, as best understood, in Figure 1 and associated paragraphs, Reynolds et al disclose the tube bore of the movable sleeve has a constant inner perimeter along its length.
	In regards to claim 22, in Figure 1 and associated paragraphs, Reynolds et al disclose the movable sleeve remains movable relative to the second pin after the first pin is locked to the movable sleeve.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679